Case: 1:19-cv-00623-DRC-KLL Doc #: 50 Filed: 08/23/21 Page: 1 of 3 PAGEID #: 298




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION

 RAVON L. JETER SR.,

              Plaintiff,
                                              Case No. 1:19-cv-623
       v.                                     JUDGE DOUGLAS R. COLE
                                              Magistrate Judge Litkovitz
 BRYAN LAWLESS,

              Defendant.

                                       ORDER

      This cause comes before the Court on the Magistrate Judge’s June 4, 2021,

Report and Recommendation (“R&R”) (Doc. 49). The Magistrate Judge recommends

that the Court GRANT Defendant’s Motion For Summary Judgment (Doc. 41).

      The R&R advised both parties that failing to object within the 14 days specified

by the R&R could result in forfeiture of rights on appeal, which includes the right to

District Court review. (See Doc. 49, #297); see also Thomas v. Arn, 474 U.S. 140, 152

(1985) (“There is no indication that Congress, in enacting § 636(b)(1)(C), intended to

require a district judge to review a magistrate’s report to which no objections are

filed.”); Berkshire v. Beauvais, 928 F.3d 520, 530 (6th Cir. 2019) (noting “fail[ure] to

file an objection to the magistrate judge’s R & R … is forfeiture”); 28 U.S.C.

§ 636(b)(1)(C). Accordingly, the parties here needed to object by June 18, 2021. The

time for filing objections has long since passed, and no party has objected.

      While that could be the end of the matter, there is perhaps one wrinkle. The

advisory committee notes on Federal Rule of Civil Procedure 72(b), i.e., the Rule
Case: 1:19-cv-00623-DRC-KLL Doc #: 50 Filed: 08/23/21 Page: 2 of 3 PAGEID #: 299




governing objections to Magistrate Judges’ R&Rs, suggest that—even when neither

party has filed an objection—the Court still must “satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation.” Some courts

have taken that advice at face value, reviewing R&Rs for clear error, even absent an

objection. See, e.g., Mavrakis v. Warden, No. 5:17 CV 2398, 2018 WL 4104187, at *3

(N.D. Ohio Aug. 28, 2018) (reviewing for clear error absent an objection to a

Magistrate Judge’s R&R); Mason v. Comm’r. Soc. Sec., No. 1:10 CV 2456, 2011 WL

3022016, at *1 (N.D. Ohio July 22, 2011) (same); Malone v. Nike, No. 2:18-cv-02505-

TLP-cgc, 2020 WL 4106316, at *2 (W.D. Tenn. July 20, 2020) (same). Other courts,

however, including this one, have adopted a Magistrate Judge’s R&R without

expressly invoking the clear error standard. See, e.g., Hutchinson v. Comm’r Soc. Sec.,

No. 1:18-cv-761, 2020 WL 3288411, at *1 (S.D. Ohio June 18, 2020) (adopting the

R&R, without mentioning clear error review, because “the time period for objection

ha[d] run, and no party ha[d] objected”); McDonald v. Comm’r Soc. Sec., No. 2:14-cv-

1610, 2016 WL 110530, at *1 (S.D. Ohio Jan. 8, 2016) (same); Davidson v. Warden,

No. 2:14-cv-115, 2018 WL 5836981, at *1 (S.D. Ohio Oct. 2, 2015) (same); Hayes v.

Warden Noble Corr. Inst., No. 2:16-cv-248, 2017 WL 1380613, at *1 (S.D. Ohio Apr.

17, 2017) (same). The Court need not get to the bottom of that issue here, however,

as the Court has reviewed the Magistrate Judge’s well-reasoned R&R and determined

that it does not contain anything approaching a “clear error on [its] face.” Fed. R. Civ.

P. 72(b) (advisory committee notes).




                                           2
Case: 1:19-cv-00623-DRC-KLL Doc #: 50 Filed: 08/23/21 Page: 3 of 3 PAGEID #: 300




     Accordingly, the Court ADOPTS the Report and Recommendation (Doc. 49).

The Court thus GRANTS Defendant’s Motion For Summary Judgment (Doc. 41). The

Court DIRECTS the Clerk to enter judgment accordingly.

     SO ORDERED.

August 23, 2021
DATE                                       DOUGLAS R. COLE
                                           UNITED STATES DISTRICT JUDGE




                                       3
